Examiner’s Comment
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a battery-charging device that charges a battery by using a rectified output of a magnet-type AC generator, comprising: the FET control unit is provided with a charging necessity determination means that determines whether the battery needs to be charged or battery charging needs to be paused based on the voltage detected by the battery voltage detection circuit; an ON/OFF state establishment means that performs an ON/OFF state establishment process based on the polarity of the potential of each of the input terminals detected by the input potential polarity detection circuit, establishes whether a state to be taken by each of the MOSFETs of the rectifier circuit is an ON state or an OFF state when the output of the generator is rectified and supplied to the battery; a during-charging FET control means that performs during-charging FET control, which controls the state of each MOSFET of the rectifier circuit so as to match the state to be taken established by the ON/OFF state establishment means when the charging necessity determination means has determined that the battery needs to be charged; a short-circuit control means that performs short-circuit control, which simultaneously sets the MOSFETs constituting all of the upper arms of the rectifier circuit to an ON state or simultaneously sets the MOSFETs constituting all of the lower arms of the rectifier circuit to an ON state to cause short-circuiting between output terminals of the generator when the charging necessity determination means has determined that battery charging needs to be paused; and a FET OFF means that causes a FET OFF time period in which all of the MOSFETs of the rectifier circuit are an OFF state to be generated in a set cycle at least when short-circuit control is performed; and the ON/OFF state establishment means is configured so as to perform the ON/OFF state establishment process based on the polarity of the potential of each input terminal of the rectifier circuit detected by the input potential polarity detection circuit during the FET OFF time period, also while the short-circuit control means is performing short-circuit control, in combination with all the limitations set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838